Fund Profile July 31, 2008 BRANDES INSTITUTIONAL INTERNATIONAL EQUITY FUND This profile summarizes key information about Brandes Institutional International Equity Fund (the “Fund”) that is included in the Fund’s prospectus.The Fund’s prospectus includes additional information about the Fund, including a more detailed description of the risks associated with investing in the Fund that you may want to consider before you invest. You may obtain the prospectus and other information about the Fund at no cost to you by calling (800) 331-2979 or contacting your financial representative. 1 Investment Objective of the Fund The Fund seeks long-term capital appreciation. Principal Investment Strategies of the Fund The Fund invests principally in common and preferred stocks of foreign companies and securities that are convertible into such common stocks.These companies generally have market capitalizations (market value of publicly traded securities) greater than $1 billion.Under normal conditions, the Fund invests at least 80% of its total assets measured at the time of purchase in equity securities of issuers located in at least three countries outside the United States.The Fund may invest in countries in Western Europe, North and South America, Australia, Africa and Asia.With respect to Fund investments in any particular country or industry, the Fund may typically invest up to the greater of either (a) 20% of total Fund assets in any particular country or industry, measured at the time of purchase or (b) 150% of the weighting of such country or industry as represented in the Morgan Stanley Capital International Europe, Australasia, Far East (“MSCI EAFE”) Index, measured at the time of purchase. However, the Fund may not invest more than 25% of its total assets, measured at the time of purchase, in any one industry (other than U.S. government securities). Up to 20% of the Fund’s total assets, measured at the time of purchase, may be invested in securities of companies located in countries with emerging securities markets.Up to 10% of the Fund’s total assets, measured at the time of purchase, may be invested in securities of small capitalization companies (those whose market value of publicly traded securities totals $1 billion or less measured at the time of purchase). Brandes Investment Partners, L.P. (the “Advisor”), uses the principles of value investing to analyze and select equity securities for the Fund’s investment portfolio. Additional information about the Fund’s investments is available in the Fund’s annual and semi-annual reports to shareholders.In the Fund’s annual report, you will find a discussion of the market conditions and investment strategies that significantly affected the Fund’s performance during the period of the report.You may obtain these reports at no cost by calling (800) 331-2979. Principal Risks of Investing in the Fund General Stock Market Risks.The Fund’s principal risks are those of investing in the stock market. The values of the Fund’s investments fluctuate in response to the activities of individual companies and general stock market and economic conditions, and stock prices may go down over short or even extended periods.Stocks are more volatile—likely to go up or down in price, sometimes suddenly—and are riskier than some other forms of investment, such as short-term high-grade fixed income securities. Risks of International Investing.Investments in foreign securities involve special risks.Investments in securities issued by entities outside the United States may be affected by conditions affecting local or regional political, social or economic stability; different accounting, auditing, financial reporting and legal standards and practices in some countries; expropriations; changes in tax policy; greater market volatility; and differing securities market structures and practices.Because the Fund may invest in securities payable in foreign (non-U.S.) currencies, it is also subject to the risk that those currencies will decline in value relative to the U.S. dollar, thus reducing the Fund’s return. The Fund may from time to time invest a substantial portion of the total value of its assets in securities of issuers located in particular countries and/or associated with particular industries.During such periods, the Fund may be more susceptible to risks associated with single economic, political or regulatory occurrences than more diversified portfolios. 2 Emerging Markets and Related Risks.Investing in emerging market securities involves risks which are in addition to the usual risks inherent in foreign investments.Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S. dollar. Certain of these currencies have experienced substantial fluctuations or a steady devaluation relative to the U.S. dollar. The economies of some countries may differ favorably or unfavorably from the U.S. economy in such respects as rate of growth of gross domestic product, rate of inflation, capital reinvestment, resource self-sufficiency, number and depth of industries forming the economy’s base, condition and stability of financial institutions, governmental controls and investment restrictions that are subject to political change and balance of payments position.Further, investors may face greater difficulties or restrictions with respect to investments made in emerging markets countries than in the United States. Emerging securities markets typically have substantially less volume than U.S. markets, securities in many of such markets are less liquid, and their prices often are more volatile than of comparable U.S. companies.Such markets often have different clearance and settlement procedures for securities transactions, and in some markets there have been times when settlements have been unable to keep pace with the volume of transactions, making it difficult to conduct transactions.Delays in settlement could result in temporary periods when assets which the Fund desires to invest in emerging markets may be uninvested.Settlement problems in emerging markets countries also could cause the Fund to miss attractive investment opportunities.Satisfactory custodial services may not be available in some emerging markets countries, which may result in the Fund’s incurring additional costs and delays in the transportation and custody of such securities. Small Capitalization Companies.Small capitalization companies often have limited product lines, markets or financial resources and may be dependent on one person or a few key persons for management.The securities of these companies may be subject to more volatile market movements than securities of larger, more established companies, both because the securities typically are traded in lower volume and because the issuers typically are more subject to changes in earnings and prospects. Short-Term Investments.The Fund may invest from time to time in short-term cash equivalent securities either as part of its overall investment strategy or for temporary defensive purposes in response to adverse market, economic, political or other conditions which in the Advisor’s discretion require investments inconsistent with the Fund’s principal investment strategies.As a result of taking such temporary defensive positions, the Fund may not achieve its investment objective. 3 Bar Charts and Performance Table The table below gives some indications of the risks of an investment in the Fund by comparing the Fund’s performance with the MSCI EAFE Index.The return information provided illustrates how the Fund’s performance can vary, which is one indication of the risks of investing in the Fund.The chart and table assume reinvestment of dividends and distributions.The Fund’s past performance, before and after taxes, does not necessarily indicate how the Fund will perform in the future. During the period shown in the bar chart, the highest quarterly return was 27.15% (4th quarter, 1999) and the lowest quarterly return was –20.72% (3rd quarter, Average Annualized Total Returns (For the periods ended June 30, 2008) Brandes Institutional International Equity Fund 1 Year 5 Years Since Inception(1) Return Before Taxes -13.76% 16.81% 12.80% Return After Taxes on Distributions (2) -15.60% 15.45% 10.89% Return After Taxes on Distributions and Sale of Fund Shares (2) -5.98% 14.77% 10.63% MSCI EAFE Index (3) -10.61% 16.67% 6.58% (1) Inception date is January 2, 1997. (2) After-tax returns are calculated using the highest historical individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. (3)The MSCI EAFE Index is an unmanaged index that is a generally accepted benchmark for major overseas markets.The returns shown for this comparative index include the reinvestment of dividends and do not reflect any deduction for fees, expenses or taxes. Direct investment in an index is not possible. 4 Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Maximum Contingent Deferred Sales Charge None Redemption Fee None Annual Fund Operating Expenses (fees paid from Fund assets) Management fees 1.00% Other expenses 0.12% Total Annual Fund Operating Expenses1 1.12% 1The Advisor has agreed with Brandes Investment Trust (the “Trust”) to limit the Fund’s annual operating expenses, including repayment of previous waivers, to 1.20% of the Fund’s average daily net assets through the Fund’s fiscal year ending September 30, 2008.As of the date of this profile, the Fund has fully repaid the Advisor for previous waivers. Use the following tables to compare fees and expenses of the Fund with those of other funds.It illustrates the amount of fees and expenses you would pay assuming the following: ● $10,000 investment in the Fund ● 5% annual return ● all distributions are reinvested ● redemption at the end of each period ● no changes in the Fund’s operating expenses. Because these examples are hypothetical and for comparison only, your actual costs may be different. Expense Example 1 Year 3 Years 5 Years 10 Years $114 $356 $617 $1,363 5 Investment Advisor The Fund’s Advisor, Brandes Investment Partners, L.P., has been in business, through various predecessor entities, since 1974.As of June 30, 2008, the Advisor managed approximately $86.4 billion in assets for various clients, including corporations, mutual funds, public and corporate pension plans, foundations and charitable endowments, and individuals.The Advisor’s offices are at 11988 El Camino Real, Suite 500, San Diego, California Managers of the Fund. The Fund is team-managed by the Advisor's Large Cap Investment Committee, whose members are senior analysts and portfolio management professionals of the firm. How To Buy Fund Shares The Fund is currently closed to new shareholders.The Fund has discontinued all sales of its shares, except shares purchased:(1) through the reinvestment of dividends and distributions; (2) by 401(k), 403(b) and 457 plans that selected the Fund as an investment option; (3) by shareholders participating in wrap fee programs who have invested in the Fund before July 1, 2002; and (4) by institutional investors that are clients of the Advisor.Other shareholders who own shares of the Fund are currently not able to make additional purchases. Effective October 1, 2008, the Fund will be open to new shareholders and will allow current shareholders to make additional purchases.The Fund will sell its shares only to certain institutional investors.Except as indicated below, individual investors may not purchase shares, either directly or through brokerage accounts. Institutions which may invest in the Fund include qualified retirement and deferred compensation plans and trusts used to fund those plans (including but not limited to those defined in section 401(a), 403(b), or 457 of the Internal Revenue Code), “rabbi trusts,” foundations, endowments, corporations and other taxable and tax-exempt investors that would otherwise generally qualify as advisory clients of the Advisor. Others who may invest in the Fund include Trustees of the Trust, officers and employees of the Advisor, the Fund’s administrator and the Fund’s distributor (the “Distributor”), and their immediate family members, and certain other persons determined from time to time by the Distributor (including investment advisors or financial planners or their clients who may clear transactions through a broker-dealer, bank or trust company which maintains an omnibus account with the Transfer Agent).If you purchase or redeem shares through a trust department, broker, dealer, agent, financial planner, financial services firm or investment advisor, you may pay an additional service or transaction fee to that institution. For further information, please call (800) 331-2979. Minimum Investment The minimum initial investment in the Fund is $1 million; there is no minimum subsequent investment.The Distributor may waive the minimum investment for institutions making continuing investments in the Fund and from time to time for other investors, including retirement plans, trustees and employees of the Advisor. 6 Purchases through a Securities Dealer You may purchase shares of the Fund through a securities dealer which has an agreement with the Distributor (a “selected dealer”).Selected dealers are authorized to designate other intermediaries to accept purchase and redemption orders on the Fund’s behalf.The Fund will price your order for shares of each Class at the net asset value per share (“NAV”) of the Class next computed after it is accepted by an authorized dealer or the dealer’s authorized designee.The Trust and the Distributor reserve the right to cancel an order for which payment is not received from a selected dealer by the third business day following the order.A selected dealer may impose postage and handling charges on your order. Purchases through the Transfer Agent To purchase shares of the Fund directly from the Transfer Agent, complete the Account Application (available from the Transfer Agent or a selected dealer) and mail it to the Transfer Agent at the address shown on the Application.You may pay by a check with the Application, or by a wire transfer of funds as described below.You can make additional investments by wire or by mailing a check, together with the investment form from a recent account statement. Wire transfer instructions may be obtained by contacting the Transfer Agent at (800) 395-3807. Other You may also purchase shares of the Fund by paying “in-kind” in the form of securities, provided that; 1) such securities are of the type which the Fund may legally purchase; and 2) are consistent with the Fund’s investment objective and policies; and 3) that such securities are liquid, unrestricted and have a readily determinable value by exchange or NASDAQ listing; and 3) that the purchase has been approved by the Advisor; and 4) that such transactions are in the best interest of the Fund’s shareholders. How to Sell Fund Shares How to Redeem Shares Your shares may be redeemed only by instructions from the registered owner of your shareholder account.If you are a participant in a retirement or other plan, direct your redemption requests to the plan sponsor or administrator, which may have special procedures for processing such requests and is responsible for forwarding requests to the Transfer Agent. You may redeem shares by contacting your selected dealer or authorized intermediary.The selected dealer or authorized intermediary can arrange for the repurchase of the shares through the Distributor at the NAV next determined after the selected dealer receives your instructions.The dealer may charge you for this service.If your shares are held in a dealer’s “street name,” you must redeem them through the dealer. You may also redeem shares by mailing or delivering instructions to the Transfer Agent, State Street Bank and Trust Company, 200 Clarendon Street, 16th Floor, Boston, Massachusetts 02116.The instructions must specify the name of the Fund, the number of shares or dollar amount to be redeemed and your name and account number.A corporation, partnership, trust or fiduciary redeeming shares must submit written evidence of authority acceptable to the Transfer Agent and the signature must be medallion guaranteed.The price you will receive for Fund shares redeemed is the next determined NAV for the shares after the Transfer Agent has received a completed redemption request. 7 Telephone Redemptions You may establish telephone redemption privileges by checking the appropriate box and supplying the necessary information on the Account Application.You can then redeem shares by telephoning the Transfer Agent at (800) 395-3807, between the hours of 9:00 a.m. and 4:00 p.m. Eastern time on a day when the New York Stock Exchange is open for trading.If the Transfer Agent receives your redemption request before 4:00 p.m. Eastern time on a day when the New York Stock Exchange is open for trading, it will process your request that day; otherwise, it will process your request on the next business day.Institutional investors may also make special arrangements with the Transfer Agent for designating personnel who are authorized to place telephone redemption requests. The Trust will use procedures, such as assigned personal identification numbers, designed to provide reasonable verification of the identity of a person making a telephone redemption request.The Trust reserves the right to refuse a telephone redemption request if it believes that the person making the request is neither the record owner of the shares being redeemed nor otherwise authorized by the shareholder to request the redemption.You will be promptly notified of any refused request for a telephone redemption.If these normal identification procedures are not followed, the Trust or its agents could be liable for any loss, liability or cost which results from acting upon instructions of a person believed to be a shareholder or its authorized representative. Redemption Payments Redemption payments will be made within seven days after receipt by the Transfer Agent of the written or telephone redemption request, any share certificates, and, if required, a signature guarantee and any other necessary documents, except as indicated below.In consideration of the best interests of the remaining shareholders and to the extent permitted by law, the Trust reserves the right to pay any redemption proceeds in whole or in part by distributing securities held by the Fund instead of cash, although it is highly unlikely that shares would ever be so redeemed “in kind.”If your shares are redeemed in kind, you will incur transaction costs when you sell the securities distributed to you.Payment may be postponed or the right of redemption suspended at times when the New York Stock Exchange is closed for other than customary weekends and holidays, when trading on such Exchange is restricted, when an emergency exists as a result of which disposal by the Trust of securities owned by the Fund is not reasonably practicable or it is not reasonably practicable for the Trust fairly to determine the value of the Fund’s net assets, or during any other period when the SEC so permits. Redemption proceeds are generally paid by check.However, at your request, the Transfer Agent will wire redemption proceeds of $300 or more to your bank account.Requests for redemption by wire should include the name, location and ABA or bank routing number (if known) of the designated bank and your bank account number. Redemption of Small Accounts If the value of your investment in the Fund falls below $100,000 because of redemptions, the Trust may notify you, and if your investment value remains below $100,000 for a continuous 60-day period, the Trust may redeem your shares of the Fund.However, the Trust will not redeem shares based solely upon changes in the market that reduce the NAV of your shares.The minimum account size requirements do not apply to shares held by officers or employees of the Advisor or its affiliates or Trustees of the Trust.The Trust reserves the right to modify or terminate these involuntary redemption features at any time upon 60 days’ notice. 8 Policy on Disruptive Trading The Fund is designed as a long-term investment and, therefore, is not appropriate for “market timing” or other trading strategies that entail rapid or frequent investment and disinvestment which could disrupt orderly management of the Fund’s investment portfolio (“disruptive trading”). The Board of Trustees has adopted policies and procedures reasonably designed to monitor Fund trading activity and, in cases where disruptive trading activity is detected, to take action to stop such activity.The Fund reserves the right to modify these policies at any time without shareholder notice.In particular, the Fund or the Distributor may, without any prior notice, reject a purchase order of any investor, group of investors, or person acting on behalf of any investor or investors, whose pattern of trading or transaction history involves, in the opinion of the Fund or the Distributor, actual or potential harm to the Fund.The Distributor considers certain factors, such as transaction size, type of transaction, frequency of transaction and trade history, when determining whether to reject a purchase order. The Fund currently considers any shareholder (or, in the case of omnibus or retirement plan accounts, any beneficial owner or plan participant) to be engaged in excessive trading if he or she purchases and sells approximately the same amount of shares more than twice in any twelve-month period.Investors who have not engaged in disruptive trading may also be prevented from purchasing shares of the Fund if the Fund or the Distributor believes a financial intermediary or its representative associated with that investor’s account has otherwise been involved in disruptive trading on behalf of other accounts or investors. Despite the efforts of the Fund and the Distributor to prevent disruptive trading within the Fund and the adverse impact of such activity, there is no guarantee that the Fund’s policies and procedures will be effective.Disruptive trading cannot be detected until the investor has engaged in a pattern of such activity, at which time the Fund may have experienced some or all of its adverse affects.Disruptive trading may be difficult to detect because investors may deploy a variety of strategies to avoid detection.In seeking to prevent disruptive trading practices in the Fund, the Fund and the Distributor consider only the information actually available to them at the time. In addition, the Fund receives orders through financial intermediaries (such as brokers, retirement plan record keepers and variable insurance product sponsors) which may facilitate disruptive trading or utilize omnibus accounts that make it more difficult to detect and stop disruptive trading within the Fund.There may exist multiple tiers of the financial intermediary, each utilizing an omnibus account structure, that may further compound the difficulty to the Fund of detecting and stopping disruptive trading activity in Fund shares.However, the Distributor has entered into written agreements with the Fund’s financial intermediaries under which each intermediary must, upon request, provide the Fund with certain shareholder and identity trading information so that the Fund can enforce its disruptive trading prevention policies. 9 To the extent that the Fund or its agents are unable to curtail excessive or short term trading (such as market timing), these practices may interfere with the efficient management of the Fund’s portfolio, and may result in the Fund engaging in certain activities to a greater extent then it otherwise would, such as engaging in more frequent portfolio transactions and maintaining higher cash balances.The costs of such activities would be borne by all Fund shareholders, including the long-term investors who do not generate the costs.Additionally, frequent trading may also interfere with the Advisor’s ability to efficiently manage the Fund and compromise its portfolio management strategy. The Fund invests in foreign securities and may be particularly susceptible to short duration trading strategies.This is because time zone differences among international stock markets can allow a shareholder engaging in a short duration strategy to exploit Fund share prices that are based on closing prices of securities established some time before the Fund calculates its own share price (typically 4:00 p.m. Eastern time).In addition, to the extent the Fund significantly invests in high yield bonds or small-cap equity securities, because these securities are often infrequently traded, investors may seek to trade Fund shares in an effort to benefit from their understanding of the value of these securities.Any such frequent trading strategies may interfere with efficient management of the Fund’s portfolio to a greater degree than funds which invest in highly liquid securities and cause dilution in the value of Fund shares held by other shareholders. Distributions and Tax Information The Fund may earn income from dividends on the stocks in its portfolio, and may realize capital gains from appreciation on its holdings.The Fund distributes substantially all of its net income and capital gains, if any, to shareholders once a year, usually in December. You may select one of the following options: o Dividend and capital gain distributions used to purchase additional shares of the Fund.If you do not indicate a choice on your application, you will be assigned this option. o Capital gain distributions used to purchase additional shares of the Fund.Dividend distributions sent to you by check. o Dividend and capital gain distributions sent to you by check. Distributions are taxable regardless of whether you reinvest them or take them in cash.Income is taxed at ordinary federal income tax rates.Distributions will generally be taxed at ordinary federal income tax rates unless designated as capital gains distributions or qualified dividend distributions, in which case the distributions may be taxed at preferential long-term capital gains rates.Dividends and interest earned by the Fund may be subject to withholding and other taxes imposed by foreign countries, at rates from 10% to 40%.However, under certain circumstances you may be able to claim credits against your U.S. taxes for such foreign taxes.The Fund will also notify you each year of the amounts available as credits. 10 Fund Profile July 31, 2008 BRANDES INVESTMENT TRUST · Separately Managed Account Reserve Trust This profile summarizes key information about Separately Managed Account Reserve Trust (the “Fund”) that is included in the Fund’s prospectus.The Fund’s prospectus includes additional information about the Fund, including a more detailed description of the risks associated with investing in the Fund that you may want to consider before you invest. You may obtain the prospectus and other information about the Fund at no cost to you by calling (800) 331-2979 or contacting your financial representative. 1 Investment Objective of the Fund The Fund seeks to maximize total long-term return. Principal Investment Strategies of the Fund The Fund invests primarily in a diversified portfolio of debt securities. These include debt obligations issued or guaranteed by the U.S. Government and foreign governments and their agencies and instrumentalities, debt securities issued by U.S. and foreign companies, collateralized mortgage obligations, and U.S. and foreign mortgage-backed and asset-backed debt securities. Brandes
